DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for patterning a semiconductor device to stably form key pattern on the key region.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “performing a first photolithography process to pattern the upper mask layer to form an upper mask pattern, the upper mask pattern including a plurality of holes on the cell region, a preliminary key pattern on the key region, a bar pattern on the key region, and a trench between the preliminary key pattern and the bar pattern; forming a pillar pattern and a dam pattern that correspondingly fill the plurality of holes and the trench of the upper mask pattern; performing a second photolithography process to selectively remove the upper mask pattern except for the bar pattern; patterning, using the pillar pattern, the dam pattern, and the bar pattern as an etching mask, the lower mask layer to form a lower mask pattern; and 2New ApplicationCustomer No. 74,712 Preliminary AmendmentAttorney Docket No.: SAM-59122 patterning, using the lower mask pattern as an etching mask, the etching target layer to form an etching target pattern on the cell region and a key pattern on the key region,” as recited in claim 1, 11, and 16.
Woo et al. (US 20150340246 A1, hereinafter Woo), the closest reference, teaches a method of forming an integrated circuit (FIGS. 1A-8O).  However, there is no teaching of an upper mask and a lower mask, where the upper mask forms a bar pattern and a key pattern which are used to form additional layers in a key region and other specific amendment patterns in at least claim 1.  Specifically, Woo does not explicitly teach “performing a first photolithography process to pattern the upper mask layer to form an upper mask pattern, the upper mask pattern including a plurality of holes on the cell region, a preliminary key pattern on the key region, a bar pattern on the key region, and a trench between the preliminary key pattern and the bar pattern; forming a pillar pattern and a dam pattern that correspondingly fill the plurality of holes and the trench of the upper mask pattern; performing a second photolithography process to selectively remove the upper mask pattern except for the bar pattern; patterning, using the pillar pattern, the dam pattern, and the bar pattern as an etching mask, the lower mask layer to form a lower mask pattern; and 2New ApplicationCustomer No. 74,712 Preliminary AmendmentAttorney Docket No.: SAM-59122 patterning, using the lower mask pattern as an etching mask, the etching target layer to form an etching target pattern on the cell region and a key pattern on the key region,” as recited in claim 1, 11, and 16. No other reference remedies these deficiencies.
Therefore, claims 1, 11, and 16 are allowed, and claims 2-10, 12-15, and 17-20 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812